DETAILED ACTION
Claims 1, 4, 6, and 9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,064,938 (i.e. Fast) in view of US Publication 2020/0199979 A1 (i.e. Fripp et al.).

In regards to claim 1, Fast discloses: A resource exploration and recovery component (at least 10) comprising: 
	a sand screen (at least 12, 14, 16; as shown in at least figures 1-2) having a plurality of layers (at least 14, 16), 
	each of the plurality of layers including a plurality of openings (at least 17), 
	wherein the plurality of openings in each of the plurality of layers are offset relative to the plurality of openings in others of the plurality of layers such that openings are not aligned with one another (as disclosed in at least column 2, line 56- column 3, line 15 and figures 1-2).
	However, Fast appears to be silent in regards to: each of the plurality of layers including a plurality of openings having different sizes defining a fractal geometry,
having similar sizes.
	Nonetheless, Fripp discloses: each of the plurality of layers including a plurality of openings having different sizes defining a fractal geometry (at least abstract, paragraph [0001, 0024, 0046] and figures 4-5 introduces “The member 155 may include a plurality of flow paths 215 defined by the member 155, the plurality of flow paths 215 forming one of the screens 165. As shown in FIG. 5, the member 155 may form a fractal flow network, which may include multiple layers, or sections, such as a first section 220 that is at least partially defined by an exterior surface of the member 155”),
	the plurality of openings having similar sizes (as shown in at least figures 4-5).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Fast to include the teachings of Fripp, by modifying the plurality offset layers in which the openings are not aligned with one another taught by Fast to include for the plurality of openings to have different sizes defining a fractal geometry taught by Fripp to allow for controlling and limiting debris, such as gravel, sand, and other particulate matter, from entering the tubular as the fluid passes through the screen assembly (at least paragraph [0002]). 

In regards to claim 4, Fripp further discloses: wherein the resource exploration and recovery component is additively manufactured (at least paragraph [0001] introduces “The present disclosure relates generally to subsurface equipment that is at least partially manufactured using additive manufacturing, such as 3D printing, and more specifically, to a high angle and fractal printed screen”).

In regards to claim 6, Fast discloses: A resource exploration and recovery system (as disclosed in at least figures 1-2 and abstract) comprising: 
	a first system (surface system at least controlling the movement of the apparatus from the surface); 
	a second system (downhole system coupled to at least the apparatus shown in at least figures 1-2) fluidically connected to the first system (as further disclosed in at least column 1, lines 9-25), the second system including a tubular (at least 10); and 
	a sand screen (at least 12, 14, 16; as shown in at least figures 1-2) supported by the tubular, the sand screen including a plurality of layers (at least 14, 16), each of the plurality of layers including a plurality of openings (at least 17), wherein the plurality of openings in each of the plurality of layers are offset relative to the plurality of openings in others of the plurality of layers such that openings are not aligned with one another (as disclosed in at least column 2, line 56- column 3, line 15 and figures 1-2).
	However, Fast appears to be silent in regards to: each of the plurality of layers including a plurality of openings having different sizes defining a fractal geometry, 
	the plurality of openings having similar sizes.
	Nonetheless, Fripp discloses: each of the plurality of layers including a plurality of openings having different sizes defining a fractal geometry (at least abstract, paragraph [0001, 0024, 0046] and figures 4-5 introduces “The member 155 may include a plurality of flow paths 215 defined by the member 155, the plurality of flow paths 215 forming one of the screens 165. As shown in FIG. 5, the member 155 may form a fractal flow network, which may include multiple layers, or sections, such as a first section 220 that is at least partially defined by an exterior surface of the member 155”),
	the plurality of openings having similar sizes (as shown in at least figures 4-5).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Fast to include the teachings of Fripp, by modifying the plurality offset layers in which the openings are not aligned with one another taught by Fast to include for the plurality of openings to have different sizes defining a fractal geometry taught by Fripp to allow for controlling and limiting debris, such as gravel, sand, and other particulate matter, from entering the tubular as the fluid passes through the screen assembly (at least paragraph [0002]). 

In regards to claim 9, Fripp further discloses: wherein the sand screen is additively manufactured (at least paragraph [0001] introduces “The present disclosure relates generally to subsurface equipment that is at least partially manufactured using additive manufacturing, such as 3D printing, and more specifically, to a high angle and fractal printed screen”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEEL GIRISH PATEL/Examiner, Art Unit 3676         
/WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676